Order entered March 23, 1964, herein appealed from, denying plaintiff’s application for a re-evaluation of the denial of a general preference and for the granting of a general preference, unanimously reversed on the law, the facts and in the exercise of discretion, with $30 costs and disbursements to abide the event. On this record, in light of the nature and extent of the claimed injuries and the medical reports submitted in support thereof, plaintiff has made a sufficient showing to warrant the granting of a preference (Williams v. Veer, 14 A D 2d 670; Leibowitz v. Rector, 13 A D 2d 734; Leary v. City of New York, 15 A D 2d 480). Concur — Botein, P. J., Breitel, Valente, Stevens and Eager, JJ.